          Case 2:19-cv-05916-SPL Document 1 Filed 12/30/19 Page 1 of 6



 1 TRINETTE G. KENT (State Bar No. 025180)
 2 3219 E Camelback Road, #588
   Phoenix, AZ 85018
 3 Telephone: (480) 247-9644
 4 Facsimile: (480) 717-4781
   E-mail: tkent@lemberglaw.com
 5
 6 Of Counsel to
   Lemberg Law, LLC
 7
   43 Danbury Road
 8 Wilton, CT 06897
   Telephone: (203) 653-2250
 9
   Facsimile: (203) 653-3424
10
11 Attorneys for Plaintiff,
   Alfred Urias
12
13
                              UNITED STATES DISTRICT COURT
14                             FOR THE DISTRICT OF ARIZONA
15
16
     Alfred Urias,                          Case No.:
17
18                     Plaintiff,
                                            COMPLAINT
19         vs.
20
     Conn Appliances, Inc.,
21                                          JURY TRIAL DEMANDED
22                     Defendant.
23
24
25
26
27
28
          Case 2:19-cv-05916-SPL Document 1 Filed 12/30/19 Page 2 of 6



 1         Plaintiff, Alfred Urias (hereafter “Plaintiff”), by undersigned counsel, brings the
 2
     following complaint against Conn Appliances, Inc. (hereafter “Defendant”) and
 3
 4 alleges as follows:
 5                                      JURISDICTION
 6
           1.     This action arises out of Defendant’s repeated violations of the
 7
 8 Telephone Consumer Protection Act, 47 U.S.C. § 227, et seq. (“TCPA”).
 9         2.     Jurisdiction of this Court arises under 47 U.S.C. § 227(b)(3) and 28
10
     U.S.C. § 1331.
11
12         3.     Venue is proper before this Court pursuant to 28 U.S.C. § 1391(b), where
13 the acts and transactions giving rise to Plaintiff’s action occurred in this district and/or
14
   where Defendant transacts business in this district.
15
16                                          PARTIES
17         4.     Plaintiff is an adult individual residing in Chandler, Arizona, and is a
18
     “person” as defined by 1 U.S.C. § 1.
19
20         5.     Defendant is a business entity located in Woodlands, Texas, and is a
21
     “person” as the term is defined by 1 U.S.C. § 1.
22
23                    ALLEGATIONS APPLICABLE TO ALL COUNTS
24
           6.     Plaintiff’s wife is a natural person allegedly obligated to pay a debt
25
26 asserted to be owed to Defendant.
27
28


                                                 2
          Case 2:19-cv-05916-SPL Document 1 Filed 12/30/19 Page 3 of 6



 1         7.     At all times mentioned herein where Defendant communicated with any
 2
     person via telephone, such communication was done via Defendant’s agent,
 3
 4 representative or employee.
 5         8.     At all times mentioned herein, Plaintiff utilized a cellular telephone
 6
     service and was assigned the following telephone number: 480-xxx-8041 (hereafter
 7
 8 “Number”).
 9
           9.     Within the past year, Defendant began calling Plaintiff’s Number in an
10
11 attempt to collect a debt from Plaintiff’s wife.
12         10.    The aforementioned calls were placed using an automatic telephone
13
     dialing system (“ATDS”) and/or by using an artificial or prerecorded voice
14
15 (“Robocalls”).
16         11.    Plaintiff never provided his cellular telephone number to Defendant and
17
     never provided his consent to Defendant to be contacted on his cellular telephone.
18
19         12.    When Plaintiff answered Defendant’s calls, he heard a significant period
20
     of silence or a series of clicks before Defendant’s automated system attempts to
21
     connect Plaintiff to an available representative.
22
23         13.    In or around September of 2019, during a live conversation, Plaintiff
24
     requested that Defendant cease all further calls to his Number.
25
26         14.    Ignoring Plaintiff’s request, Defendant continued to call Plaintiff’s

27 Number using an ATDS in an excessive and harassing manner.
28


                                                 3
          Case 2:19-cv-05916-SPL Document 1 Filed 12/30/19 Page 4 of 6



 1         15.    Defendant’s calls directly and substantially interfered with Plaintiff’s
 2
     right to peacefully enjoy a service that Plaintiff paid for and caused Plaintiff to suffer
 3
 4 a significant amount of anxiety, frustration and annoyance.
 5
 6                                           COUNT I
 7    VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT, 47
 8                         U.S.C. § 227, et seq.
 9         16.    Plaintiff incorporates by reference all of the above paragraphs of this
10
     complaint as though fully stated herein.
11
12         17.    The TCPA prohibits Defendant from using, other than for emergency
13 purposes, an ATDS and/or Robocalls when calling Plaintiff’s Number absent
14
   Plaintiff’s prior express consent to do so. See 47 U.S.C. § 227(b)(1).
15
16         18.    Defendant’s telephone system has the earmark of using an ATDS in that
17
     Plaintiff, upon answering calls from Defendant, heard silence or clicks before being
18
     connected with a live representative.
19
20         19.    Defendant called Plaintiff’s Number using an ATDS without Plaintiff’s
21
     consent in that Defendant either never had Plaintiff’s prior express consent to do so or
22
23 such consent was effectively revoked when Plaintiff requested that Defendant cease
24 all further calls.
25
           20. Defendant continued to willfully call Plaintiff’s Number using an ATDS
26
27 knowing that it lacked the requisite consent to do so in violation of the TCPA.
28


                                                  4
          Case 2:19-cv-05916-SPL Document 1 Filed 12/30/19 Page 5 of 6



 1         21.   Plaintiff was harmed and suffered damages as a result of Defendant’s
 2
     actions.
 3
 4         22.   The TCPA creates a private right of action against persons who violate
 5 the Act. See 47 U.S.C. § 227(b)(3).
 6
         23. As a result of each call made in violation of the TCPA, Plaintiff is
 7
 8 entitled to an award of $500.00 in statutory damages.
 9
           24.   As a result of each call made knowingly and/or willingly in violation of
10
11 the TCPA, Plaintiff may be entitled to an award of treble damages.
12
                                   PRAYER FOR RELIEF
13
14         WHEREFORE, Plaintiff prays for judgment against Defendant for:
15               A. Statutory damages of $500.00 for each call determined to be in violation
16
                    of the TCPA pursuant to 47 U.S.C.§ 227(b)(3);
17
18               B. Treble damages for each violation determined to be willful and/or
19                  knowing under the TCPA pursuant to 47 U.S.C.§ 227(b)(3); and
20
                 C. Such other and further relief as may be just and proper.
21
22
23
24
25
26
27
28


                                               5
       Case 2:19-cv-05916-SPL Document 1 Filed 12/30/19 Page 6 of 6



 1              TRIAL BY JURY DEMANDED ON ALL COUNTS
 2
 3
 4 DATED: December 30, 2019              TRINETTE G. KENT
 5
                                         By: /s/ Trinette G. Kent
 6                                       Trinette G. Kent, Esq.
 7                                       Lemberg Law, LLC
                                         Attorney for Plaintiff, Alfred Urias
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                         6
